Citation Nr: 1708083	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-20 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1988 to April 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in June 2012 when it was remanded for additional development.  It is again before the Board. 


FINDING OF FACT

Service connection has not been established for residuals of a gunshot wound to the right thigh with supracondylar femur fracture.


CONCLUSION OF LAW

The criteria for a temporary total disability evaluation for convalescence for residuals of a gunshot wound to the right thigh with supracondylar femur fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In the decision below, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  The notice and duty to assist provisions of 38 C.F.R. § 3.159 (2016) have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, the RO developed and adjudicated the Veteran's claim for service-connection for residuals of gunshot wound of the right thigh with supracondylar femur fracture.  Thereafter, the RO readjudicated the Veteran's claim for a temporary total evaluation in a May 2013 supplemental statement of the case and returned the appeal to the Board.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis 

A total disability rating (i.e., 100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2016). 

The Veteran has requested benefits under 38 C.F.R. § 4.30 (2016) for post-surgical convalescence for residuals of a gunshot wound to the right thigh with supracondylar femur fracture.  In statements submitted during this appeal, the Veteran asserted that he is entitled to a temporary total disability rating because his service-connected   knee disabilities prevented him from fleeing the shooter.  In other words, it is his contention that residuals of a gunshot wound to the right thigh should be compensated as secondary to his service-connected knee disabilities.  Review of the record reflects that the Veteran is not in receipt of service connection for residuals of a gunshot wound to the right thigh with supracondylar femur fracture.  As noted above, the Veteran's claim for service-connection for residuals of gunshot wound of the right thigh with supracondylar femur fracture was denied in a May 2013 rating decision.  Although the Veteran was notified of this rating decision and his appellate rights in a June 6, 2013 letter, he did not appeal.  As such, the May 2013 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

A temporary total evaluation based on convalescence may only be granted when the need for convalescence stemmed from treatment for a service-connected disability.  As service connection is not in effect for residuals of gunshot wound of the right thigh with supracondylar femur fracture, the Veteran's claim for a temporary total evaluation must be denied. 


ORDER

Entitlement to a temporary total evaluation for treatment of nonservice-connected residuals of a gunshot wound to the right thigh is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


